Case 1:20-cv-24583-BB Document 7 Entered on FLSD Docket 11/29/2020 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                    CASE NO. 20-CV-24583-CIV-REYES
 ANTONIO HERNANDEZ

          Plaintiff,
 vs.

 ITW FOOD EQUIPMENT GROUP, LLC
 d/b/a HOBART and
 PHILIP BASSUK

      Defendants
 _______________________/
                   AMENDED COMPLAINT FOR DAMAGES


          Antonio Hernandez (“Hernandez”) sues ITW Food Equipment Group, LLC d/b/a

 Hobart (“Hobart”) and Philip Bassuk (“Bassuk”) and alleges as follows:

                                          Jurisdiction

          1.     This is an action for damages which exceeds Fifteen Thousand ($30,000.00)

 Dollars, but less than exclusive of attorney’s fees and Court costs.

          2.     Venue is proper in Miami Dade County, Florida as Defendants reside and/or

 do business in Miami Dade County, Florida.

                                    The Parties/Participants

          3.      Plaintiff, is an individual residing in Miami Dade County, Florida and is sui

 juris.

          4.     Defendant, Hobart, is a corporation doing business in Miami Dade County,

 Florida. Bassuk is a resident of Florida is sui juris and was at all material times hereto a

 supervisor of Plaintiff.
Case 1:20-cv-24583-BB Document 7 Entered on FLSD Docket 11/29/2020 Page 2 of 10




                                    General Allegations

        5.     Plaintiff was an employee of Hobart located in Miami Dade County, Florida

 since 1998 with excellent performance. From 2008 to 2017, Plaintiff worked for the Cruise

 line business where his title was Marine Logistics Manager. In that position, Plaintiff made

 toppers award for five years and was one of the only employees making the most revenues

 and profits in the nation based upon his performance.

        6.     On or about October 2015, Plaintiff had a major accident and was required

 to take disability for a year. During that time, from October 2015 to October 2016, Bassuk

 continued to force Plaintiff to work from home. During that time, Plaintiff complained to

 Human Resources that he was forced to take his vacation pay and disability, but still being

 forced to work full time by Bassuk. Bassuk refused to allow Plaintiff to take time for the

 therapy he required. Because of the actions of Bassuk, the leg of Plaintiff never healed

 properly, and to this day is deformed and Plaintiff is forced to take ongoing pain medication.

 Upon return from disability, Bassuk wrote up Plaintiff and gave him a probation letter (based

 upon false allegations). In February 2017, Plaintiff was involved in an auto accident and

 provided doctors notes that could not stand for long periods of time. Bassuk refused to

 abide by accommodations, required Plaintiff to have a note for each absence for a doctors

 appointment and attempted to remove his work vehicle from him.            In February 2017,

 Bassuk moved Plaintiff’s desk to a back room (Plaintiff had been in same office for ten

 years) with no A/C and in front of the restroom door while allowing another employee to use

 a vacant office for his dog. On or about March 16, 2017, Plaintiff made a complaint to


                                               2
Case 1:20-cv-24583-BB Document 7 Entered on FLSD Docket 11/29/2020 Page 3 of 10




 Hobart about harassment by Bassuk. Human Resources never responded to this letter.

        7.       In August 2017, Plaintiff’s position was changed to Customer Care

 Representative and responsibility was taken away from him as well as his company car.

 In 2018, Manager Hope Abke took over the Cruise line business. On or around August 3,

 2018, Plaintiff was given another new title called Key Accounts. This position came with a

 lower hourly rate and more work and at that time Abke gave Plaintiff an unjustified bad

 performance review. The review was disagreed with in writing by Plaintiff. On or about

 February 19, 2019, Plaintiff was given another new set of guidelines to follow which other

 Key Account Reps were not required to follow (such as Teresa, Carol, Zoe, and Robby).

 Plaintiff asked Abke whether he was the only key Account Rep that had the performance

 criteria given to him and Abke agreed he is the only one with those performance criteria.

 When Abke was asked why, no response was given to him by Abke. On may 29, 2019,

 three months later, Plaintiff was placed by Abke on a 60 day probation period for no reason.

 On or around July 8, 2019, Plaintiff sent a complaint letter to Hobart complaining about race

 and age discrimination against him.

        8.     In response to Plaintiff’s complaints of discrimination, on or about July 15,

 2019, his employment was terminated based upon his race, age, disability, and in retaliation

 for complaints of discrimination.

        9.     Plaintiff dual-filed his Charge of Discrimination with the EEOC. In her Charge,

 Plaintiff alleged violations of the Florida Civil Rights Act.




                                                3
Case 1:20-cv-24583-BB Document 7 Entered on FLSD Docket 11/29/2020 Page 4 of 10




                               Punitive Damages (as to Hobart)

        10.      Plaintiffs contends that Defendant’s conduct as alleged herein was intended

 to cause injury to Plaintiff or was carried on by Defendant in willful disregard and conscious

 disregard of the rights of the Plaintiff.

        11.      Alternatively, Plaintiff contends that Defendant’s authorized and/or ratified the

 wrongful conduct for which punitive damages are sought herein, and was guilty of

 oppression, fraud, and malice through the actions of its officers, directors and managing

 agents.

        12.      On the basis of Defendant’s oppression, fraud and malice toward Plaintiff, and

 for all conduct in violation of Florida Statute §760.10, Plaintiff is entitled to exemplary and

 punitive damages pursuant to the Florida Civil Rights Act of 1992.

        13.         Plaintiff has hired the undersigned law firm and has agreed to pay it a

 reasonable fee for its services.

        14.          All conditions precedent necessary to maintain this action have been

 performed, waived or excused.


              Count I - Violation of Florida Civil Rights Act (Fla. Stat. § 760.10)
                             (Race Discrimination)(as to Hobart)


        Plaintiff reavers and realleges paragraphs 1 through 14 as if fully set forth herein

 and further alleges:

        15.      Defendant unlawfully discriminated against Plaintiff in violation of Florida

 Statute § 760.10 (1) (a) due to his, race.

                                                 4
Case 1:20-cv-24583-BB Document 7 Entered on FLSD Docket 11/29/2020 Page 5 of 10




        16.    Defendant unlawfully discriminated against Plaintiff in violation of Florida

 Statute § 760.10 (1)(a). Plaintiff is a member of a protected class, a Hispanic

 employee.    Plaintiff was qualified to do the job and had excellent performance during

 his employment with Defendant. Plaintiff was subjected to adverse employment actions

 including improper corrective actions and termination based upon his race. Other non-

 Hispanic employees were treated in a more favorable fashion than Plaintiff and were not

 written up and/or terminated for worse conduct than Plaintiff.

        17.    As a direct and proximate result of the actions of Defendant, Plaintiff seeks

 compensatory damages, including, but not limited to mental anguish and loss of dignity.

 Moreover, in accordance with Fla. Stat. § 760.11, Plaintiff seeks punitive damages, court

 costs and attorneys’ fees.

        WHEREFORE, Plaintiff demands judgment against Hobart for compensatory

 damages, interest, court costs, attorneys’ fees in accordance with Fla. Stat. § 760.11, and

 for any and all other and further relief this Court deems just and proper under the

 circumstances.

           Count II - Violation of Florida Civil Rights Act (Fla. Stat. § 760.10)
                            (Age Discrimination)(as to Hobart)


        Plaintiff reavers and realleges paragraphs 1 through 14 as if fully set forth herein and

 further alleges:

        18.    Defendant unlawfully discriminated against Plaintiff in violation of Florida

 Statute § 760.10 (1) (a) due to his age (55 years old). Plaintiff is a member of a protected


                                               5
Case 1:20-cv-24583-BB Document 7 Entered on FLSD Docket 11/29/2020 Page 6 of 10




 class based upon his age of 55 years old.         Plaintiff was qualified to do the job and had

 excellent performance during his employment with Defendant. Plaintiff was subjected to

 adverse employment actions including improper corrective actions and termination based

 upon his age. Other younger employees were treated in a more favorable fashion than

 Plaintiff and were not written up and/or terminated for worse conduct than Plaintiff.

        19.    Defendant unlawfully discriminated against Plaintiff in violation of Florida

 Statute § 760.10 (1)(a)

        20.    As a direct and proximate result of the actions of Defendant, Plaintiff seeks

 compensatory damages, including, but not limited to mental anguish and loss of dignity.

 Moreover, in accordance with Fla. Stat. § 760.11, Plaintiff seeks punitive damages, court

 costs and attorneys’ fees.

        WHEREFORE, Plaintiff demands judgment against Hobart for compensatory

 damages, interest, court costs, attorneys’ fees in accordance with Fla. Stat. § 760.11, and

 for any and all other and further relief this Court deems just and proper under the

 circumstances.

           Count III - Violation of Florida Civil Rights Act (Fla. Stat. § 760.10)
                         (Disability Discrimination)(as to Hobart)


        Plaintiff reavers and realleges paragraphs 1 through 14 as if fully set forth herein and

 further alleges:

        21.    Defendant unlawfully discriminated against Plaintiff in violation of Florida

 Statute § 760.10 (1) (a) due to his disability (issues with walking and standing for long


                                               6
Case 1:20-cv-24583-BB Document 7 Entered on FLSD Docket 11/29/2020 Page 7 of 10




 periods of time). Plaintiff is a member of a protected class based upon his disability which

 causes him issues with the major life activities of walking and standing.      Plaintiff was

 qualified to do the job and had excellent performance during his employment with

 Defendant. Plaintiff was subjected to adverse employment actions including improper

 corrective actions and termination based upon his disability Other younger employees were

 treated in a more favorable fashion than Plaintiff and were not written up and/or terminated

 for worse conduct than Plaintiff. Defendant also refused to engage in the interactive

 process and provide accommodations to the Plaintiff for his disability.

        22.    Defendant unlawfully discriminated against Plaintiff in violation of Florida

 Statute § 760.10 (1)(a).

        23.    As a direct and proximate result of the actions of Defendant, Plaintiff seeks

 compensatory damages, including, but not limited to mental anguish and loss of dignity.

 Moreover, in accordance with Fla. Stat. § 760.11, Plaintiff seeks punitive damages, court

 costs and attorneys’ fees.

        WHEREFORE, Plaintiff demands judgment against Hobart for compensatory

 damages, interest, court costs, attorneys’ fees in accordance with Fla. Stat. § 760.11, and

 for any and all other and further relief this Court deems just and proper under the

 circumstances.

          Count IV - Violation of Florida Civil Rights Act (Fla. Stat. § 760.10)
                               (Retaliation)(as to Hobart)


        Plaintiff reavers and realleges paragraphs 1 through 14 as if fully set forth herein


                                              7
Case 1:20-cv-24583-BB Document 7 Entered on FLSD Docket 11/29/2020 Page 8 of 10




 and further alleges:

       24.     Defendant unlawfully discriminated against Plaintiff in violation of Florida

 Statute § 760.10 (1) (a) due to retaliation. On or about July 8, 2019, Plaintiff complained

 of perceived discrimination to Hobart and was terminated a short time thereafter. This

 was one of three or four written complaints to Hobart about discrimination and

 harassment.

       25.     Defendant unlawfully discriminated against Plaintiff in violation of Florida

 Statute § 760.10 (1)(a).

       26.     As a direct and proximate result of the actions of Defendant, Plaintiff seeks

 compensatory damages, including, but not limited to mental anguish and loss of dignity.

 Moreover, in accordance with Fla. Stat. § 760.11, Plaintiff seeks punitive damages, court

 costs and attorneys’ fees.

       WHEREFORE, Plaintiff demands judgment against Hobart for compensatory

 damages, interest, court costs, attorneys’ fees in accordance with Fla. Stat. § 760.11, and

 for any and all other and further relief this Court deems just and proper under the

 circumstances.



    Count V- Tortious Interference with Business Relationship (Against Bassuk)

       Plaintiff reavers and realleges paragraphs 1 through 14 as if fully set forth herein

 and further alleges:

       27.     Plaintiff had a business relationship with Hobart that was not evidenced by


                                              8
Case 1:20-cv-24583-BB Document 7 Entered on FLSD Docket 11/29/2020 Page 9 of 10




 a written contract, i.e. the long time job of Plaintiff.

        28.     Bassuk had knowledge of this agreement.

        29.     Bassuk intentionally and unjustifiedly interfered with the agreement that

 Plaintiff had with Hobart. Bassuk’s actions were with ulterior motives and detrimental to

 the interests of Hobart. Bassuk took actions against Plaintiff due to his disability which

 were not in the interests of the employer and based upon his own personal interests. It

 is believed that Bassuk refused to allow Plaintiff to take uninterrupted disability leave,

 forced him to use vacation pay, and took other actions against Plaintiff in an effort to

 force him to quit. It is believed that Bassuk did not want a disabled employee working

 for him as it would impede his ability to earn manager bonuses.

        30.     As a direct and proximate result of the actions of Bassuk Plaintiff has

 suffered damages, including physical injuries and emotional damages. Bassuks actions,

 creating false write ups and complaints about this long time employee also laid the

 ground work for Plaintiff’s ultimate termination of employment.

        WHEREFORE, Plaintiff demands judgment against Bassuk for damages,

 interest, court costs, and for any and all other and further relief this Court deems just

 and proper under the circumstances.

                                    Demand for Jury Trial
        Plaintiff demands trial by jury on all issues so triable.




                                                 9
Case 1:20-cv-24583-BB Document 7 Entered on FLSD Docket 11/29/2020 Page 10 of 10




                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been e-
  mailed this 29 day of November 2020: Steven S. Cula, Esq., Ogletree Deakins, et. al,
  9130 S. Dadeland Blvd., Suite 1625, Miami, FL 33156.



                                         Behren Law Firm
                                         1930 N. Commerce Parkway
                                         Suite 4
                                         Weston, Florida 33326
                                         Telephone (954) 636-3802
                                         Facsimile (772) 252-3365
                                         scott@behrenlaw.com
                                         www.behrenlaw.com

                                         By:_/Scott M. Behren/__________
                                               Scott M. Behren
                                               Florida Bar No. 987786




                                            10
